957 F.2d 912
294 U.S.App.D.C. 163
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Joseph C. SUN, Appellant,v.DEPARTMENT OF JUSTICE
No. 91-5096.
United States Court of Appeals, District of Columbia Circuit.
Feb. 28, 1992.

Before MIKVA, Chief Judge and RUTH B. GINSBURG and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel, the motion for summary affirmance, the response thereto and the supplemental brief, and the response to the supplemental brief, it is


2
ORDERED, on the court's own motion, that the district court's March 21, 1991 order, denying the motion for leave to file a notice of appeal out of time and the motion to file a third amended complaint, be vacated and the case remanded to the district court in light of the amendments to Rule 4 of the Federal Rules of Appellate Procedure, effective December 1, 1991, adding a new subsection (a)(6):


3
The district court, if it finds (a) that a party entitled to notice of the entry of a judgment or order did not receive such notice from the clerk or any party within 21 days of its entry and (b) that no party would be prejudiced, may, upon motion filed within 180 days of entry of the judgment or order or within 7 days of receipt of such notice, whichever is earlier, reopen the time for appeal for a period of 14 days from the date of entry of the order reopening the time for appeal.


4
As the Supreme Court stated in its April 30, 1991 order amending the Federal Rules of Appellate Procedure, the amendments shall govern all proceedings in appellate cases then pending "insofar as just and practicable...."  It is


5
FURTHER ORDERED that the remaining motions be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.